Sandler, J. P., and Wallach, J.,
dissent in a memorandum by Sandler, J. P., as follows: We would affirm the order of Special Term denying leave to file an amended complaint to add an additional cause of action based on a certain resolution of the Board of Estimate on the ground the proposed cause of action is palpably without merit.
In 1981, the New York City Board of Estimate approved selection and acquisition of the Gun Hill Road site for a bus depot pursuant to the Uniform Land Use Review Procedure in the New York City Charter. Thereafter, in reliance on this resolution, clearly intended under the relevant Charter provisions to be final, the site properties were acquired through purchase and condemnation; expensive site studies and analysis were undertaken and revised; a $40 million construction contract was awarded; and construction activities commenced. Millions of dollars of bond proceeds were spent for acquisition *718and .study of the sites, and millions more were irrevocably committed to construction after the 1981 resolution was upheld by this court (97 AD2d 986) and the Court of Appeals denied leave to appeal (62 NY2d 601).
In 1985, 41Ó years after the original resolution, and apparently as a result of a change in position by a single member of the Board of Estimate, the Board resolved to withdraw its 1981 approval of the site selection and acquisition.
We are aware of no authority permitting the Board of Estimate to withdraw its previous approval after so much had been done in justifiable reliance on the basis of the original approval. Apart from violating the finality requirements imposed by New York City Charter § 197-c (f) and appearing to be clearly in excess of the Board of Estimate’s jurisdiction under the circumstances presented, the 1985 resolution on its face undertakes to violate without justification clearly vested property and contractual rights. Even if it were possible to conceive extraordinary circumstances that would provide some color of justification for the withdrawal after years of previous approval, the grounds referred to in the Board’s resolution as the basis for its action are wholly insufficient to give rise to a colorable issue.
Accordingly, the order of Supreme Court, Bronx County (Barry Salman, J.), entered on December 20, 1985, which, inter alia, denied plaintiffs’ motion to serve and file an amended complaint, should be affirmed.